Title: To George Washington from Major Robert Ballard, 15 November 1777
From: Ballard, Robert
To: Washington, George



Sir
Woodberry [N.J.] 15th Novr 1777

This will be presented by Capt. Moss who waits on your Excellency for leave to Resign he has made me acquainted with the necessity of being with his family. I am Sensible the Service will loose a good Officer, but as the urgency of his business demands his Attention at home, I have given him my Approbation to go. Capt. Boykin is under the same predicament & waits on your Excellency. I have Honor to be Your Excellencys Most Obedt Sert

Robert Ballard Majr Comt of the 1st V. Rt

